Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Restriction to one of the following inventions is required under 35 U.S.C. 121:
1. Claims 223-225, drawn to:

    PNG
    media_image1.png
    205
    756
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    181
    522
    media_image2.png
    Greyscale


classified in A61K.

2. Claims 223-225, 230, 234, 235, drawn to:

    PNG
    media_image1.png
    205
    756
    media_image1.png
    Greyscale


    PNG
    media_image3.png
    139
    521
    media_image3.png
    Greyscale


classified in A61K.

3. Claims 223-225, 233, 240, 241, drawn to:

    PNG
    media_image1.png
    205
    756
    media_image1.png
    Greyscale


    PNG
    media_image4.png
    158
    509
    media_image4.png
    Greyscale


classified in A61K.


4. Claims 223-225, 233 drawn to:

    PNG
    media_image1.png
    205
    756
    media_image1.png
    Greyscale


    PNG
    media_image5.png
    190
    502
    media_image5.png
    Greyscale


classified in A61K.


5. Claims 223-225, drawn to:

    PNG
    media_image1.png
    205
    756
    media_image1.png
    Greyscale


    PNG
    media_image6.png
    195
    516
    media_image6.png
    Greyscale


classified in A61K.


6. Claims 223-225, 231, 236, 237, drawn to:

    PNG
    media_image1.png
    205
    756
    media_image1.png
    Greyscale


    PNG
    media_image7.png
    175
    507
    media_image7.png
    Greyscale


classified in A61K.
7. Claims 223-225, 232, 2238, 239, drawn to:

    PNG
    media_image1.png
    205
    756
    media_image1.png
    Greyscale


    PNG
    media_image8.png
    188
    544
    media_image8.png
    Greyscale


classified in A61K.


8. Claims 223-225, drawn to:

    PNG
    media_image1.png
    205
    756
    media_image1.png
    Greyscale


    PNG
    media_image9.png
    126
    498
    media_image9.png
    Greyscale


classified in A61K.

11. Claims 242, 246, drawn to methods of treating liver cancer with a conjugate of Group 1, above.
12. Claims 242, 246, drawn to methods of treating liver cancer with a conjugate of Group 2, above.
13. Claims 242, 246, drawn to methods of treating liver cancer with a conjugate of Group 3, above.
14. Claims 242, 246, drawn to methods of treating liver cancer with a conjugate of Group 4, above.
15. Claims 242, 246, drawn to methods of treating liver cancer with a conjugate of Group 5, above.
16. Claims 242, 246, drawn to methods of treating liver cancer with a conjugate of Group 6, above.
17. Claims 242, 246, drawn to methods of treating liver cancer with a conjugate of Group 7, above.
18. Claims 242, 246, drawn to methods of treating liver cancer with a conjugate of Group 8, above.

19. Claims 247, drawn to a method for treating an infectious disease, comprising administering to a subject in need thereof a therapeutically effective amount of the pharmaceutical composition of claim 234.
20. Claims 248, drawn to a method for treating an infectious disease, comprising administering to a subject in need thereof a therapeutically effective amount of the pharmaceutical composition of claim 236.
21. Claims 249, drawn to a method for treating an infectious disease, comprising administering to a subject in need thereof a therapeutically effective amount of the pharmaceutical composition of claim 238.
22. Claims 250, drawn to a method for treating an infectious disease, comprising administering to a subject in need thereof a therapeutically effective amount of the pharmaceutical composition of claim 240.


The product claims are independent and distinct since the Groups cover mutually exclusive structures.
The method claims are independent and distinct since the Groups cover mutually exclusive structures.
The product Groups and the method Groups are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the methods of treating can be practiced with materially different products, e.g., small molecules. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
An examination of all the groups would require a search of an inordinate number of disparate subject areas and subclasses.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

This application contains claims directed to patentably distinct species. 
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. 
A single conjugate of the formula in claim 223.
The species are independent or distinct because of their mutually exclusive structures. In addition, these species are not obvious variants of each other based on the current record.
Currently, claims 223 is generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
An examination of all the species would require a search of an inordinate number of disparate subject areas and subclasses.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARL J PUTTLITZ whose telephone number is (571)272-0645.  The examiner can normally be reached on Monday to Friday from 9 a.m. to 5 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's acting supervisor, Misook Yu can be reached at telephone number (571) 272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


	
	
	/KARL J PUTTLITZ/           Primary Examiner, Art Unit 1642